DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/181,429 filed 02/22/2021 and Response to Election/Restriction filed 11/14/2022.
Claims 1-13, 21-27 claims remain pending in the Application. Claims 14-20 are cancelled from the Application. Claims 21-27 have been added to the Application.
Applicant’s election of Group I (Claims 1-13, 21-27) in the reply filed on 11/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Election/Restrictions
Newly submitted claims 26-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: aforementioned claims recite matter, such as “generating, by design rule check (DRC) machine learning circuitry, information associated with a plurality of routing congestion patterns”. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Therefore claims 1-13, 21-25 are under examination at this time.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 7-13, 23, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claims 7, 23 recite the limitation "DRC machine learning circuitry" in first limitation.  There is insufficient antecedent basis for this limitation in the claim.
9.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). It is not clear if the term “DRC machine learning circuitry” in claims 7, 23 is used by the claim to mean “design rule check (DRC) violation prediction circuitry”. The term is indefinite because the specification does not clearly redefine the term, wherein it is not clear how "DRC machine learning circuitry" is related to the “design rule check (DRC) violation prediction circuitry”.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-13, 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US Patent 9,064,081).
With respect to claim 1 Hsu et al. teaches A method, comprising: 
receiving, by design rule check (DRC) violation prediction circuitry, a placement layout of a semiconductor circuit design (using processor 51/design rule check (DRC) violation prediction circuitry obtaining data of cell layouts (col. 4, ll.25-26; Abstract; col. 1, ll.66-67)); 
inspecting, by the DRC violation prediction circuitry, placement data associated with each of a plurality of regions of the placement layout (using processor 51/design rule check (DRC) violation prediction circuitry identifying/inspecting if a placement layout comprises cells/plurality of regions which might violate the design constraints/DRC (col. 4, ll.25-26; col. 4, ll.1-2)); 
predicting, by the DRC violation prediction circuitry and prior to routing the placement layout, for each of the plurality of regions, whether one or more systematic DRC violations would be present due to routing of the placement layout (using processor 51/design rule check (DRC) violation prediction circuitry identifying/predicting for each cell if are routable/prior routing in the placement layout (col. 4, ll.25-26; col. 2, ll.43-45, ll.47-50; l.64)); and 
routing the placement layout in response to predicting that no systematic DRC violations would be present due to routing of the placement layout (performing routing using the information using identified/predicted routable cells in the placement layout, which will not violate DRC constraints (col. 4, ll.10-11, ll.5-7; col. 2, ll.54-55)).
With respect to claim 21 Hsu et al. teaches A method, comprising: 
receiving, by design rule check (DRC) violation prediction circuitry, a placement layout of a semiconductor circuit design (using processor 51/design rule check (DRC) violation prediction circuitry obtaining data of cell layouts (col. 4, ll.25-26; Abstract; col. 1, ll.66-67)); 
inspecting, by the DRC violation prediction circuitry, placement data associated with each of a plurality of regions of the placement layout (using processor 51/design rule check (DRC) violation prediction circuitry identifying/inspecting if a placement layout/data comprises cells/plurality of regions which might violate the design constraints/DRC (col. 4, ll.25-26; col. 4, ll.1-2)); 
predicting, by the DRC violation prediction circuitry and prior to routing the placement layout, for each of the plurality of regions, whether one or more systematic DRC violations would be present due to routing of the placement layout (using processor 51/design rule check (DRC) violation prediction circuitry identifying/predicting for each cell if are routable/prior routing in the placement layout/data (col. 4, ll.25-26; col. 2, ll.43-45, ll.47-50; l.64)); and 
storing, by a placement database, the placement data (storing placement layout/data in a database (col. 4, ll.4-5, ll.35-37)).
	With respect to claims 2-9, 22-25 Hsu et al. teaches:
Claim 2: wherein the routing the placement layout includes routing the placement layout in response to predicting that, for each of the plurality of regions, a number of predicted systematic DRC violations that would be present due to routing of the placement layout is below a threshold value (col. 2, ll.54-55; col. 3, ll.8-10; col. 4, ll.34-37).
Claim 3: further comprising: adjusting the placement layout by increasing a spacing between cells of at least one region of the placement layout, in response to the DRC violation prediction circuitry predicting that one or more systematic DRC violations would be present in the at least one region of the placement layout due to routing of the placement layout (col. 2, ll.51-53; col. 1, ll.58-60; col. 3, ll.23-25).
Claim 4: further comprising: routing the adjusted placement layout (col. 3, ll.23-25; col. 4, ll.4-7, ll.10-13).
Claim 5: further comprising: deriving locations of one or more systematic DRC clusters in response to predicting that one or more systematic DRC violations would be present due to routing of the placement layout (col. 2, ll.51-53; col. 4, ll.1-2).
Claims 6, 22: wherein the receiving the placement layout includes accessing, by the DRC violation prediction circuitry, a placement database which stores the placement layout (col. 4, ll.4-5, ll.35-37).
Claims 7, 23: further comprising: generating, by DRC machine learning circuitry, information associated with a plurality of routing congestion patterns, based on past data indicative of presence and location of DRC violations in placement layouts after routing has been performed, the plurality of routing congestion patterns including regions where a plurality of systematic DRC violations are predicted or determined to occur (col. 3, ll.17-19; col. 4, ll.1-2), wherein the predicting whether one or more systematic DRC violations would be present due to routing of the placement layout includes predicting whether one or more systematic DRC violations would be present due to routing of the placement layout based at least in part on the information associated with the plurality of routing congestion patterns (col. 3, ll.17-19; col. 4, ll.1-2, ll.6-9).
Claims 8, 24: further comprising: storing the information associated with the plurality of routing congestion patterns in a processed pattern database (col. 1, ll.57-60; col. 2, ll.43-45; col. 4, ll.1-3).
Claims 9, 25: further comprising: accessing, by the DRC machine learning circuitry, a systematic DRC database which stores information associating systematic DRC violations with at least one of a placement layout or a placement layout region (col. 2, ll.51-53); and generating, by the DRC machine learning circuitry, the information associated with the plurality of routing congestion patterns based on the information stored in the systematic DRC database (col. 3, ll.66-67; col. 4, ll.1-3).
Allowable Subject Matter
13.	Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: wherein the information stored in the processed pattern database includes probability information indicating probabilities of one or more systematic DRC violations occurring in the plurality of routing congestion patterns among all limitations of claims 1, 7, 9, from which claims 10-13 depend and after claim 7 is amended to overcome rejection under 35 U.S.C. 112(b).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
12/13/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851